 


109 HRES 180 IH: Expressing the sense of the House of Representatives that a United Nations Emergency Peace Service capable of intervening in the early stages of a humanitarian crisis could save millions of lives, billions of dollars, and is in the interests of the United States.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 180 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Wynn (for himself, Mr. Leach, Mr. Towns, Mr. Cummings, Ms. Kilpatrick of Michigan, Mr. McGovern, and Mr. Frank of Massachusetts) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that a United Nations Emergency Peace Service capable of intervening in the early stages of a humanitarian crisis could save millions of lives, billions of dollars, and is in the interests of the United States. 
 
Whereas genocide, war crimes, and crimes against humanity have occurred repeatedly in Rwanda, Cambodia, the former Yugoslavia, East Timor, Sierra Leone, the Democratic Republic of the Congo, Liberia, and elsewhere; 
Whereas the House of Representatives has found that genocide, war crimes, and crimes against humanity are occurring in the Darfur region of Sudan; 
Whereas there is a growing consensus that when countries are unable or unwilling to prevent genocide, war crimes, and crimes against humanity, the international community has both a right and an obligation to intervene; 
Whereas failed and failing states provide breeding grounds for terrorism, crime, trafficking, humanitarian catastrophes, and other threats to the United States; 
Whereas preventing failed and failing states is in the interests of the United States; 
Whereas numerous studies have shown that early intervention in humanitarian crises could save millions of lives and billions of dollars; 
Whereas the international community spent approximately $200,000,000,000 on conflict management during the 1990s; 
Whereas of that amount approximately $130,000,000,000 could have been saved through a more effective preventive approach to conflict management; 
Whereas the United Nations does not have a rapid deployment capacity to intervene to avert humanitarian catastrophes; 
Whereas there is a need for a United Nations Emergency Peace Service (UNEPS) that could be rapidly deployed during the early stages of a humanitarian crisis to save lives; 
Whereas UNEPS would complement but not replace existing peace operations of the United Nations, regional organizations, and national governments; and 
Whereas UNEPS could be created for a start-up cost of $2,000,000,000 and annual costs of less than $1,000,000,000: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the United States should use its voice and vote at the United Nations to facilitate and support the creation of a United Nations Emergency Peace Service (UNEPS); and 
(2)the UNEPS should— 
(A)be a permanent entity to be based at designated sites of the United Nations, include mobile field headquarters, and be able to act immediately to address an emerging humanitarian crisis; 
(B)be comprised of individuals who are recruited from among United Nations member nations and who are carefully selected, expertly trained, and coherently organized;  
(C)be a dedicated service with a wide range of professional skills within a single command structure, prepared to conduct multiple functions in diverse United Nations operations; and 
(D)be able to provide an integrated service encompassing 10,000 to 15,000 civilian, police, judicial, military, and relief professionals. 
 
